Exhibit 10.4

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of this 3rd day of
June, 2010 (the “Effective Date”), by and between Citadel Broadcast Corporation,
a Delaware corporation (the “Company”), and                     , an individual
(the “Executive”).

WHEREAS, the Executive is currently employed as the                     ; and

WHEREAS, the Company and the Executive desire to enter into this Agreement to
set out the terms and conditions for the continued employment relationship of
the Executive with the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

1. Employment Agreement. On the terms and conditions set forth in this
Agreement, the Company agrees to continue to employ the Executive and the
Executive agrees to continue to be employed by the Company for the Employment
Period set forth in Section 2 and in the positions and with the duties set forth
in Section 3. Terms used herein with initial capitalization not otherwise
defined are defined in Section 26.

2. Term. The initial term of employment under this Agreement shall commence on
the Effective Date and continue until                      anniversary thereof
(the “Initial Term”). The term of employment shall be automatically extended for
an additional consecutive twelve (12)-month period (the “Extended Term”) on
                     and each subsequent                     , unless and until
the Company or the Executive provides written notice to the other party in
accordance with Section 13 hereof not less than ninety (90) days before such
anniversary date that such party is electing not to extend the term of
employment under this Agreement (“Non-Renewal”), in which case the term of
employment hereunder shall end as of the end of such Initial Term or Extended
Term, as the case may be, unless sooner terminated as hereinafter set forth.
Such Initial Term and all such Extended Terms are collectively referred to
herein as the “Employment Period.”

3. Position and Duties. During the Employment Period, the Executive shall serve
as the                      of the Company. In such capacity, the Executive
shall have the duties, responsibilities and authorities customarily associated
with the positions of                      in a company the size and nature of
the Company. The Executive shall devote the Executive’s reasonable best efforts
and full business time to the performance of the Executive’s duties hereunder
and the advancement of the business and affairs of the Company; provided that
the Executive shall be entitled to serve as a member of the board of directors
of a reasonable number of other companies, to serve on civic, charitable,
educational, religious, public interest or public service boards (including,
without limitation,                     ), and to manage the Executive’s
personal and family investments, in each case, to the extent such activities do
not materially interfere with the performance of the Executive’s duties and
responsibilities hereunder.

 

1



--------------------------------------------------------------------------------

4. Place of Performance. During the Employment Period, the Executive shall be
based primarily in                      or at such other additional location as
mutually agreed upon by the Company’s Chief Executive Officer and Executive.

5. Compensation and Benefits; Options; Change in Control.

(a) Base Salary. During the Employment Period, the Company shall pay to the
Executive a base salary (the “Base Salary”) at an annual rate equal to that in
effect on the date hereof per calendar year, less applicable deductions. The
Base Salary shall be reviewed for increase by the Company no less frequently
than annually and shall be increased in the discretion of the Company and any
such increased Base Salary shall constitute the “Base Salary” for purposes of
this Agreement. The Base Salary shall be paid in substantially equal
installments in accordance with the Company’s regular payroll procedures.

(b) Annual Bonus. The Executive shall be paid an annual cash performance bonus
(an “Annual Bonus”) in respect of each calendar year that ends during the
Employment Term, to the extent [he/she] is employed by the Company on the last
day of the applicable calendar year, earned based on performance against
objective performance criteria. The performance criteria for calendar years 2010
through 2012 are attached hereto as Exhibit A. For subsequent calendar years,
the board of directors of the Company (the “Board”) will establish, in good
faith after consultation with the Company’s Chief Executive Officer, objective,
reasonably attainable performance goals no later than sixty (60) days after the
commencement of the relevant bonus period. Executive’s Annual Bonus for 2010
shall be $                     (the “Target Bonus”) if target levels of
performance for that year are achieved. In no event shall the Target Bonus in
respect of subsequent years be less than the 2010 Target Bonus and such Target
Bonuses may be increased in the Board’s good faith discretion. The Executive’s
Annual Bonus for a bonus period shall be determined by the Board after the end
of the applicable bonus period and shall be paid to the Executive when annual
bonuses for that year are paid to other senior executives of the Company
generally, but in no event later than March 15 of the year following the year to
which such Annual Bonus relates. In carrying out its functions under this
Section 5(b), the Board shall at all times act reasonably and in good faith.

(i) Executive’s 2009 annual bonus approved by the Company’s Compensation
Committee of Citadel Broadcasting Corporation in such amount as set forth in the
Company’s 2009 Annual Report filed on Form 10-K [, as well as any other bonus,
if any, approved by the Compensation Committee prior to the Effective Date]
shall be paid to Executive within five (5) days following the Effective Date.

(c) Vacation; Benefits. During the Employment Period, the Executive shall be
entitled to                      weeks vacation annually, which shall be accrued
and used in accordance with the applicable policies of the Company. The
Executive shall be entitled to participate in such medical, dental, vision and
life insurance, retirement and other plans and perquisites as the Company may
have or establish from time to time [on the same terms and conditions as those
in effect immediately prior to the date hereof] [on terms and conditions
applicable to other senior executives of the Company generally]. The foregoing,
however, shall not be construed to require the Company to establish any such
plans or to prevent the modification or termination of such plans once
established. [The Board shall promptly establish a non-qualified retirement
benefit program on the terms and conditions (including with respect to the level
of benefits provided) as set forth on the attached Exhibit B].

 

2



--------------------------------------------------------------------------------

(d) Equity Awards. Within thirty (30) days of the Effective Date, the Executive
shall be granted stock appreciation rights which represent the right to receive
common stock of the Company. The terms and conditions applicable to such equity
awards shall be no less favorable to the Executive than as set forth on Exhibit
[B/C] attached hereto. The Board shall consider Executive, in good faith, for
additional annual equity incentive awards during each year of the Employment
Period.

6. Expenses. The Executive is expected and authorized to incur reasonable
expenses in the performance of the Executive’s duties hereunder. The Company
shall reimburse the Executive for all such expenses actually incurred in
accordance with policies which may be adopted from time to time by the Company
promptly upon periodic presentation by the Executive of an itemized account,
including reasonable substantiation, of such expenses.

7. Restrictive Covenants.

(a) Confidentiality & Non-Disclosure Agreement. The Company and the Executive
acknowledge and agree that during the Executive’s employment with the Company,
the Executive will have access to and may assist in developing Confidential
Information and will occupy a position of trust and confidence with respect to
the affairs and business of the Company and the Company Affiliates. The
Executive agrees that the following obligations are necessary to preserve the
confidential and proprietary nature of Confidential Information and to protect
the Company and the Company Affiliates against harmful solicitation of employees
and customers, harmful competition and other actions by the Executive that would
result in serious adverse consequences for the Company and the Company
Affiliates.

(b) Non-Disclosure. During and after the Executive’s employment with the
Company, the Executive will not knowingly use, disclose or transfer any
Confidential Information other than as authorized in writing by the Company or
within the scope of the Executive’s duties with the Company as determined
reasonably and in good faith by the Executive. Anything herein to the contrary
notwithstanding, the provisions of this Section 7(a) shall not apply (i) when
disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Executive to disclose or make accessible
any information; (ii) with respect to any other litigation, arbitration or
mediation involving this Agreement, including, but not limited to, the
enforcement of this Agreement; (iii) as to information that becomes generally
known to the public or within the relevant trade or industry other than due to
the Executive’s violation of this Section 7(b); (iv) as to information that is
or becomes available to the Executive on a non-confidential basis from a source
which is entitled to disclose it to the Executive; or (v) as to information that
the Executive possessed prior to the commencement of employment with the
Company.

(c) Materials. The Executive will use Confidential Information only for normal
and customary use in the Company’s business, as determined reasonably and in
good faith by the Executive. The Executive will return to the Company all
Confidential Information and copies thereof and all other property of the
Company or any Company Affiliate at any time upon the request of the Company and
in any event promptly after termination of Executive’s employment. The Executive
agrees to attempt in good faith to identify and return to the Company any copies
of any Confidential Information after the Executive ceases to be employed by the
Company. Anything to the contrary notwithstanding, nothing in this Section 7
shall prevent the Executive from retaining a home computer, papers and other
materials of a personal nature, including diaries, calendars and Rolodexes,
information relating to [his/her] compensation or relating to reimbursement of
expenses, information that the Executive reasonably believes may be needed for
tax purposes, and copies of plans, programs and agreements relating to [his/her]
employment.

 

3



--------------------------------------------------------------------------------

(d) No Solicitation or Hiring of Employees. During the Non-Compete Period, the
Executive shall not solicit, entice, persuade or induce any individual who is
employed by the Company or its Affiliates (or who was so employed within six
(6) months prior to the Executive’s action) to terminate or refrain from
continuing such employment or to become employed by or enter into contractual
relations with any other individual or entity other than the Company or its
Affiliates, and the Executive shall not hire, directly or indirectly, for
himself or any other person, as an employee, consultant or otherwise, any such
person. Anything to the contrary notwithstanding, the Company agrees that
(i) the Executive’s responding to an unsolicited request from any former
employee of the Company for advice on employment matters; and (ii) the
Executive’s responding to an unsolicited request for an employment reference
regarding any former employee of the Company from such former employee, or from
a third party, by providing a reference setting forth his/her personal views
about such former employee, shall not be deemed a violation of this
Section 7(d); in each case, to the extent the Executive does not encourage the
former employee to become employed by a company or business that employs the
Executive or with which the Executive is otherwise associated (including, but
not limited to, association as a sole proprietor, owner, employer, partner,
principal, investor, joint venturer, shareholder, associate, employee, member,
consultant, contractor, director or otherwise).

(e) Non-Competition.

(i) During the Non-Compete Period, the Executive shall not, directly or
indirectly, (A) solicit, service, or assist any other individual, person, firm
or other entity in soliciting or servicing any Customer for the purpose of
providing and/or selling any products that are provided and/or sold by the
Company or its subsidiaries, or performing any services that are performed by
the Company or its subsidiaries, (B) interfere with or damage (or attempt to
interfere with or damage) any relationship and/or agreement between the Company
or its subsidiaries and any Customer or (C) associate (including, but not
limited to, association as a sole proprietor, owner, employer, partner,
principal, investor, joint venturer, shareholder, associate, employee, member,
consultant, contractor, director or otherwise) with any Competitive Enterprise;
provided, however, that Executive may own, as a passive investor, securities of
any such entity that has outstanding publicly traded securities so long as
his/her direct holdings in any such entity shall not in the aggregate constitute
more than 1% of the voting power of such entity. The Executive agrees that,
before providing services, whether as an employee or consultant, to any entity
during the Non-Compete Period, he/she will provide a copy of this Agreement to
such entity, and such entity shall acknowledge to the Company in writing that it
has read this Agreement. The Executive acknowledges that this covenant has a
unique, very substantial and immeasurable value to the Company, that the
Executive has sufficient assets and skills to provide a livelihood for the
Executive while such covenant remains in force and that, as a result of the
foregoing, in the event that the Executive breaches such covenant, monetary
damages would be an insufficient remedy for the Company and equitable
enforcement of the covenant would be proper. This covenant shall only be
applicable to the Executive to the extent permitted by applicable law.

 

4



--------------------------------------------------------------------------------

(ii) If the restrictions contained in Section 7(e) shall be determined by any
court of competent jurisdiction to be unenforceable by reason of their extending
for too great a period of time or over too great a geographical area or by
reason of their being too extensive in any other respect, Section 7(e) shall be
modified to be effective for the maximum period of time for which it may be
enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable.

(f) Conflicting Obligations and Rights. The Executive agrees to inform the
Company of any apparent conflicts between the Executive’s work for the Company
and any obligations the Executive may have to preserve the confidentiality of
another’s proprietary information or related materials before using the same on
the Company’s behalf. The Company shall receive such disclosures in confidence
and consistent with the objectives of avoiding any conflict of obligations and
rights or the appearance of any conflict of interest.

(g) Enforcement. The Executive acknowledges that in the event of any breach of
this Section 7, the business interests of the Company and the Company Affiliates
will be irreparably injured, the full extent of the damages to the Company and
the Company Affiliates will be impossible to ascertain, monetary damages will
not be an adequate remedy for the Company and the Company Affiliates, and the
Company will be entitled to enforce this Agreement by a temporary, preliminary
and/or permanent injunction or other equitable relief, without the necessity of
posting bond or security, which the Executive expressly waives. The Executive
understands that the Company may waive some of the requirements expressed in
this Agreement, but that such a waiver to be effective must be made in writing
and should not in any way be deemed a waiver of the Company’s right to enforce
any other requirements or provisions of this Agreement. The Executive agrees
that each of the Executive’s obligations specified in this Agreement is a
separate and independent covenant and that the unenforceability of any of them
shall not preclude the enforcement of any other covenants in this Agreement.

8. Termination of Employment.

(a) Permitted Terminations. The Executive’s employment hereunder may be
terminated during the Employment Period under the following circumstances:

(i) Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death;

(ii) By the Company. The Company may terminate the Executive’s employment:

(A) Disability. If the Executive shall have been substantially unable to perform
the Executive’s material duties hereunder by reason of illness, physical or
mental disability or other similar incapacity, which inability shall continue
for one-hundred-eighty (180) consecutive days or two-hundred-seventy (270) days
in any twenty-four (24)-month period (a “Disability”). For the avoidance of
doubt, during any period of illness, physical or mental disability or other
similar incapacity, whether or not such condition results in a Termination by
reason of Disability, the Executive shall continue to receive [his/her]
compensation and benefits hereunder, reduced by any benefits payable to
[him/her] under any Company provided disability insurance policy or plan
applicable to him; or

 

5



--------------------------------------------------------------------------------

(B) Cause. For Cause or without Cause;

(iii) By the Executive. The Executive may terminate his employment for any
reason (including Good Reason) or for no reason.

(b) Termination. Any termination of the Executive’s employment by the Company or
the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 13 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, if any, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
Termination of the Executive’s employment shall take effect on the Date of
Termination.

(c) Effect of Termination. Upon any termination of the Executive’s employment
with the Company and its subsidiaries, the Executive shall resign from, and
shall be considered to have simultaneously resigned from, all positions with the
Company and all of its subsidiaries.

9. Compensation Upon Termination.

(a) Death. If the Executive’s employment is terminated during the Employment
Period as a result of the Executive’s death, this Agreement and the Employment
Period shall terminate without further notice or any action required by the
Company or the Executive’s legal representatives. Upon the Executive’s death,
the Company shall pay or provide to the Executive’s representative or estate all
Accrued Benefits, if any, to which the Executive is entitled. Except as set
forth herein, the Company shall have no further obligation to the Executive
under this Agreement.

(b) Disability. If the Company terminates the Executive’s employment during the
Employment Period because of the Executive’s Disability pursuant to
Section 8(a)(ii)(A), the Company shall pay to the Executive all Accrued
Benefits, if any, to which the Executive is entitled. Except as set forth
herein, the Company shall have no further obligations to the Executive under
this Agreement.

(c) Termination by the Company for Cause or by the Executive without Good
Reason. If, during the Employment Period, the Company terminates the Executive’s
employment for Cause pursuant to Section 8(a)(ii)(B) or the Executive terminates
his employment without Good Reason, the Company shall pay to the Executive all
Accrued Benefits, if any, to which the Executive is entitled. In addition, in
the event of a Termination described in this Section 9(c), the Company may elect
to extend the Non-Compete Period through the date that is twelve (12) months
following Executive’s Date of Termination by providing notice to Executive
within ten (10) days following the Date of Termination (the “Extended
Non-Compete Obligation”). In the event the Company elects to impose the Extended
Non-Compete Obligation, the Company shall continue to pay Executive [his/her]
Base Salary, at the rate in effect immediately prior to Executive’s Date of
Termination, for a period of twelve (12) months following Executive’s Date of
Termination in accordance with the Company’s payroll practices in effect on the
Date of Termination, provided Executive remains in compliance with Section 7
hereof through the expiration of the Non-Compete Period (as extended hereby).

 

6



--------------------------------------------------------------------------------

(d) Termination by the Company without Cause or by the Executive with Good
Reason. Subject to Section 9(e), if the Company terminates the Executive’s
employment during the Employment Period other than for Cause or Disability
pursuant to Section 8(a) or if the Executive terminates his employment hereunder
with Good Reason, (i) the Company shall pay the Executive (A) all Accrued
Benefits, if any, to which the Executive is entitled, (B) a lump sum payment of
an amount equal to a pro rata portion (based upon the number of days the
Executive was employed during the calendar year in which the Date of Termination
occurs) of the Annual Bonus Executive would have been entitled to had [he/she]
remained employed through the date such Annual Bonus was to be paid (i.e., based
on actual Company performance through the applicable performance period), such
payment to be made at the time bonus payments are made to other executives of
the Company but in any event by no later than March 15 of the calendar year
following the year that includes the Executive’s Date of Termination, and (C) a
lump sum payment, within five (5) business days of the effective date of the
Release (as defined in Section 10(f) below), of an aggregate amount equal to
             times Executive’s Base Salary and $            ; (ii) the Executive
and his covered dependents shall be entitled to continued participation on the
same terms and conditions at the Company’s expense as applicable immediately
prior to the Executive’s Date of Termination for twenty-four (24) months in such
medical, dental, vision and hospitalization insurance coverage in which the
Executive and his eligible dependents were participating immediately prior to
the Date of Termination; and (iii) Executive’s then outstanding equity awards
shall immediately become 100% vested and all vested stock appreciation rights
then held by Executive (including those vested as a result of this clause (iii))
shall remain exercisable for the two (2)-year period following the Date of
Termination (or, if sooner, the expiration of the stock appreciation right).

(e) [Termination by Reason of Farid Suleman Ceasing to Serve as Company’s Chief
Executive Officer. In the event Farid Suleman’s employment with the Company and
its subsidiaries is terminated by the Company without Cause or by Farid Suleman
with Good Reason, the Executive may terminate [his/her] employment with the
Company upon serving notice of termination within ninety (90) days from the date
of Farid Suleman’s termination of employment with the Company and in that event,
Executive shall be entitled to receive a lump sum payment, within five
(5) business days of the effective date of the Release, equal to one (1) times
[his/her] then Base Salary and a lump sum payment of amount equal to a pro rata
portion (based upon the number of days the Executive was employed during the
calendar year in which the Date of Termination occurs) of Executive’s Target
Bonus. In the event Farid Suleman voluntarily resigns from his employment with
the Company and its subsidiaries without Good Reason, the Executive may
terminate [his/her] employment with the Company upon serving notice of
termination within ninety (90) days from the date of Farid Suleman’s termination
of employment with the Company, and in that event, Executive shall be entitled
to receive a lump sum payment, within five (5) business days of the effective
date of the Release, equal to one-half (1/2) times [his/her] then Base Salary
and a lump sum payment of an amount equal to a pro rata portion (based upon the
number of days the Executive was employed during the calendar year in which the
Date of Termination occurs) of Executive’s Target Bonus.]

 

7



--------------------------------------------------------------------------------

(f) Liquidated Damages. The parties acknowledge and agree that damages that will
result to the Executive for termination by the Company of the Executive’s
employment without Cause or by the Executive for Good Reason shall be extremely
difficult or impossible to establish or prove, and agree that the amounts
payable to the Executive under Section 9(d) (the “Severance Payments”) shall
constitute liquidated damages for any such termination. The Executive agrees
that, except for such other payments and benefits to which the Executive may be
entitled as expressly provided by the terms of this Agreement or any other
applicable benefit plan or compensation arrangement (including equity-related
awards), such liquidated damages shall be in lieu of all other claims that the
Executive may make by reason of any such termination of his employment. Any and
all amounts payable and benefits or additional rights provided pursuant to this
Agreement beyond the Accrued Benefits shall only be payable if the Executive
delivers to the Company and does not revoke a general release of claims in favor
of the Company in substantially the form attached on Exhibit C/D hereto
(“Release”). Such release must be executed and delivered (and no longer subject
to revocation, if applicable) within sixty (60) days following the Executive’s
Date of Termination. The Company shall deliver to the Executive the appropriate
form of release of claims for the Executive to execute within five business days
of the Date of Termination.

(g) No Offset. In the event of termination of [his/her] employment, the
Executive shall be under no obligation to seek other employment and there shall
be no offset against amounts due to [him/her] on account of any remuneration or
benefits provided by any subsequent employment [he/she] may obtain; provided
that the Company will not be required to continue to provide health insurance
benefits to the Executive in the event Executive obtains substantially similar
benefits from a subsequent employer following [his/her] termination of
employment with the Company and its subsidiaries. The Company’s obligation to
make any payment pursuant to, and otherwise to perform its obligations under,
this Agreement shall not be affected by any offset, counterclaim or other right
that the Company or its affiliates may have against [his/her] for any reason;
provided the Company may offset from any cash severance benefit payable
hereunder the amount of any loan made by the Company to the Executive that is
then due and owing.

(h) Certain Delays in Payment. Notwithstanding anything to the foregoing set
forth herein, to the extent that the payment of any amount constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A (as
defined in Section 25 hereof), any such payment scheduled to occur during the
first sixty (60) days following the termination of employment shall not be paid
until the first regularly scheduled pay period following the 60th day following
such termination and shall include payment of any amount that was otherwise
scheduled to be paid prior thereto.

10. [Certain Additional Payments by the Company.

(a) If it shall be determined that any benefit provided to the Executive or
payment or distribution by or for the account of the Company to or for the
benefit of the Executive, whether provided, paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties are incurred by the Executive with respect to such excise
tax resulting from any action or inaction by the Company (such excise tax,
together with any such interest and penalties, collectively, the “Excise Tax”),
then the Executive shall be entitled to receive an additional payment (a “Gross
Up Payment”) in an amount such that after payment by the Executive of the Excise
Tax and all other income, employment, excise and other taxes that are imposed on
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the sum of (A) the Excise Tax imposed upon the Payments and (B) the
product of any deductions disallowed because of the inclusion of the Gross-up
Payment in the Executive’s adjusted gross income and the applicable marginal
rate of federal income taxation for the calendar year in which the Executive’s
Gross-Up Payment is to be made. Notwithstanding the foregoing provisions of this
Section 10(a), if it shall be determined that the Executive would be entitled to
the Gross-Up Payment, but that the Parachute Value of all Payments does not
exceed an amount equal to three hundred and ten percent (310%) of the
Executive’s Base Amount, then no Gross-Up Payment shall be made to the Executive
and the amounts payable under this Agreement shall be reduced so that the
Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount; provided that such reduction shall only be made if such reduction
results in a more favorable after-tax position for the Executive. The payment
reduction contemplated by the preceding sentence, if any, shall be implemented
by determining the Parachute Payment Ratio for each “parachute payment” and then
reducing the parachute payments in order beginning with the parachute payment
with the highest Parachute Payment Ratio. For parachute payments with the same
Parachute Payment Ratio, such parachute payments shall be reduced based on the
time of payment of such parachute payments, with amounts having later payment
dates being reduced first. For parachute payments with the same Parachute
Payment Ratio and the same time of payment, such parachute payments shall be
reduced on a pro rata basis (but not below zero) prior to reducing parachute
payments with a lower Parachute Payment Ratio.

 

8



--------------------------------------------------------------------------------

(b) Subject to the provisions of Section 10(c), all determinations required to
be made under this Section 10, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
independent, certified public accounting firm or such other certified public
accounting firm as may be designated by the Company prior to the change in
ownership or effective control (as defined for purposes of Section 280G of the
Code) of the Company (a “280G Change in Control”) (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment, or such earlier time as is requested by the
Company. If the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting a 280G Change in Control, the Executive
shall appoint another nationally recognized accounting firm which is reasonably
acceptable to the Company to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Section 10, shall be paid
by the Company to the Executive within five days of the receipt of the
Accounting Firm’s determination but in any event no later than five (5) days
from the date in which the Executive remits the applicable tax. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that additional Gross-Up Payments shall be required to
be made to compensate the Executive for amounts of Excise Tax later determined
to be due, consistent with the calculations required to be made hereunder (an
“Underpayment”). If the Company exhausts its remedies pursuant to Section 10(c)
and the Executive is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.

 

9



--------------------------------------------------------------------------------

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that they desire to contest such claim, the Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim;

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(iii) cooperate with the Company in good faith effectively to contest such
claim; and

(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties incurred in connection
with such contest) and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.

(d) The following terms shall have the following meanings for purposes of this
Section 10:

(i) “Base Amount” means “base amount,” within the meaning of Section 280G(b)(3)
of the Code.

(ii) “Parachute Payment Ratio” shall mean a fraction the numerator of which is
the value of the applicable parachute payment for purposes of Section 280G of
the Code and the denominator of which is the intrinsic value of such parachute
payment.

 

10



--------------------------------------------------------------------------------

(iii) “Parachute Value” of a Payment shall mean the portion of such Payment that
constitutes a “parachute payment” under Section 280G(b)(2), as determined by the
Accounting Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.

(iv) “Safe Harbor Amount” means 2.99 times the Executive’s Base Amount.]

11. Indemnification. During the Employment Period and thereafter, the Company
agrees to indemnify and hold the Executive and the Executive’s heirs and
representatives harmless, to the maximum extent permitted by law, against any
and all damages, costs, liabilities, losses and expenses (including reasonable
attorneys’ fees) as a result of any claim or proceeding (whether civil,
criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive’s service as an
officer, director or employee, as the case may be, of the Company, or the
Executive’s service in any such capacity or similar capacity with an affiliate
of the Company or other entity at the request of the Company, both prior to and
after the Effective Date, and to promptly advance to the Executive or the
Executive’s heirs or representatives such expenses upon written request with
appropriate documentation of such expense upon receipt of an undertaking by the
Executive or on the Executive’s behalf to repay such amount if it shall
ultimately be determined that the Executive is not entitled to be indemnified by
the Company. During the Employment Period and thereafter, the Company also shall
provide the Executive with coverage under its current directors’ and officers’
liability policy to the same extent that it provides such coverage to its other
executive officers. If the Executive has any knowledge of any actual or
threatened action, suit or proceeding, whether civil, criminal, administrative
or investigative, as to which the Executive may request indemnity under this
provision, the Executive will give the Company prompt written notice thereof;
provided that the failure to give such notice shall not affect the Executive’s
right to indemnification unless the Company is materially prejudiced thereby.
The Company shall be entitled to assume the defense of any such proceeding and
the Executive will use reasonable efforts to cooperate with such defense, and
upon the written request of Executive, Company shall be required to assume the
defense of any such proceeding. This Section 11 shall continue in effect after
the termination of the Executive’s employment or the termination of this
Agreement.

12. Attorney’s Fees. The Company shall advance the Executive (and his
beneficiaries) any and all costs and expenses (including without limitation
attorneys’ fees and other charges of counsel) incurred by the Executive (or any
of his beneficiaries) in resolving any controversy, dispute or claim arising out
of or relating to this Agreement, any other agreement or arrangement between the
Executive and the Company, the Executive’s employment with the Company, or the
termination thereof; provided that the Executive shall only be required to
reimburse the Company any advances to cover expenses incurred by the Executive
for claims brought by the Executive if the Executive fails to prevail at least
one material issue. The Executive shall be deemed to have prevailed on a
material issue in the event of a settlement pursuant to which the Company makes
any payment to the Executive. This Section 12 shall continue in effect after the
termination of the Executive’s employment or the termination of this Agreement.

 

11



--------------------------------------------------------------------------------

13. Notices. All notices, demands, requests, or other communications which may
be or are required to be given or made by any party to any other party pursuant
to this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:

 

  (i) If to the Company:

 

    Citadel Broadcast Company

    7201 W. Lake Mead Blvd, Suite 400/

    Las Vegas, NV 89128

    Attn: Farid Suleman, CEO

 

    with a copy to:

 

    Citadel Broadcast Company

    142 W. 57th St, 11th Floor

    New York, NY 10019

    Attn: General Counsel

 

  (ii) If to the Executive:

 

 

 

    Address last shown on the Company’s Records

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.

14. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement, including, without limitation, Section 7, shall
not affect the validity or enforceability of the other provisions of this
Agreement, which shall remain in full force and effect.

15. Survival. It is the express intention and agreement of the parties hereto
that the provisions of Sections 7, 9, 10, 11, 12, 13, 14, 16, 17, 18, 20, 21,
22, 24, and 25 hereof and this Section 15 shall survive the termination of
employment of the Executive. In addition, all obligations of the Company to make
payments hereunder shall survive any termination of this Agreement on the terms
and conditions set forth herein.

16. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Company or similar
transaction involving the Company or a successor corporation. The Company shall
require any successor to the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

 

12



--------------------------------------------------------------------------------

17. Binding Effect. Subject to any provisions hereof restricting assignment,
this Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.

18. Amendment; Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by the party against whom
enforcement is sought. Neither the waiver by either of the parties hereto of a
breach of or a default under any of the provisions of this Agreement, nor the
failure of either of the parties, on one or more occasions, to enforce any of
the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.

19. Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

20. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Delaware (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).

21. Dispute Resolution. Each of the parties hereto irrevocably and
unconditionally (a) waives all right to trial by jury in any proceeding relating
to this Agreement or the Executive’s employment by the Company or any Company
Affiliate, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”) whether such Proceeding is based on contract, tort or
otherwise; (b) agrees that service of process in any such Proceeding may be
effected by mailing a copy of such process by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at his
or its address as provided in Section 13; and (c) agrees that nothing in this
Agreement shall affect the right to effect service of process in any other
manner permitted by applicable law.

22. Entire Agreement. This Agreement constitutes the entire agreement between
the parties respecting the employment of the Executive, there being no
representations, warranties or commitments except as set forth herein and
supersedes and replaces all other agreements related to the subject matter
hereof of, including but not limited to any prior employment agreements,
letters, and/or bonus plans.

 

13



--------------------------------------------------------------------------------

23. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be an original and all of which shall be deemed to constitute one
and the same instrument.

24. Withholding. The Company may withhold from any benefit payment under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling; provided that any withholding
obligation arising in connection with the exercise of a stock option or the
transfer of stock or other property may, to the extent permitted in the
applicable governing plan, be satisfied through withholding an appropriate
number of shares of stock or appropriate amount of such other property.

25. Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If the Executive notifies the Company (with specificity as
to the reason therefor) that the Executive believes that any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause the Executive to incur any additional tax or interest
under Code Section 409A and the Company concurs with such belief or the Company
(without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with the Executive, reform
such provision to attempt to comply with Code Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with Code
Section 409A. To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to the Executive and the Company of the applicable
provision without violating the provisions of Code Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered deferred compensation under Code Section 409A
payable on account of a “separation from service,” such payment or benefit shall
be made or provided at the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Executive, and (B) the date of the Executive’s death, to the
extent required under Code Section 409A. Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section 25(b)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum with interest at the prime rate as published in The Wall
Street Journal on the first business day following the date of the “separation
from service”, and any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.

 

14



--------------------------------------------------------------------------------

(c) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(d) For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

(e) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

26. Definitions.

“Accrued Benefits” means (i) any unpaid Base Salary through the Date of
Termination; (ii) any earned but unpaid Annual Bonus; (iii) any accrued and
unpaid vacation and/or sick days; (iv) any amounts or benefits owing to the
Executive or to the Executive’s beneficiaries under the then applicable benefit
plans of the Company; (v) any other benefits or amounts due and owing to the
Executive under the terms of any plan, program or arrangement of the Company;
and (vi) any amounts owing to the Executive for reimbursement of expenses
properly incurred by the Executive prior to the Date of Termination and which
are reimbursable in accordance with Section 6. Amounts payable under
(A) clauses (i), (ii) and (iii) shall be paid promptly after the Date of
Termination, (B) clauses (iv) and (v) shall be paid in accordance with the terms
and conditions of the applicable plan, program or arrangement and (C) clause
(vi) shall be paid promptly after submission of appropriate claims relating to
such expenses.

“Cause” shall be limited to the following events (i) the Executive’s conviction
of, or plea of nolo contendere to, a felony (other than in connection with a
traffic violation) under any state or federal law; (ii) the Executive’s
continued failure to substantially perform his essential job functions hereunder
after receipt of written notice from the Company that specifically identifies
the manner in which the Executive has substantially failed to perform his
essential job functions and specifying the manner in which the Executive may
substantially perform his essential job functions in the future; or (iii) an act
of fraud or willful and material misconduct with respect, in each case, to the
Company, by the Executive. For purposes of this provision, no act or failure to
act, on the part of the Executive, shall be considered “willful” unless it is
done, or omitted to be done, by the Executive in bad faith or without reasonable
belief that the Executive’s action or omission was in the best interests of the
Company. Anything herein to the contrary notwithstanding, the Executive shall
not be terminated for “Cause” hereunder unless (A) written notice stating the
basis for the termination is provided to the Executive and (B) as to
clauses (ii), (iii) or (iv) of this paragraph, he is given thirty (30) days to
cure the neglect or conduct that is the basis of such claim (it being understood
that any errors in expense reimbursement may be cured by repayment).

 

15



--------------------------------------------------------------------------------

“Change in Control” means the date that:

(i) any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock of the Company held
by such person or group, constitutes more than fifty percent (50%) of the total
Fair Market Value or total voting power of the stock of the Company; provided,
if any one person, or more than one person acting as a group, is considered to
own more than fifty percent (50%) of the total Fair Market Value or total voting
power of the stock of the Company, the acquisition of additional stock by the
same person or persons is not considered to cause a “change in control”;

(ii) any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of the Company’s stock
possessing thirty percent (30%) or more of the total voting power of the stock
of the Company;

(iii) a majority of members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Company’s Board before the date of the appointment or election;

(iv) any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross Fair Market Value equal to or more than forty percent (40%) of the total
gross Fair Market Value of all of the assets of the Company immediately before
such acquisition or acquisitions (for this purpose, gross Fair Market Value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets); provided, however, a transfer of assets by the Company is not treated
as a “change in control” if the assets are transferred to (a) a shareholder of
the company (immediately before the asset transfer) in exchange for or with
respect to his/her/its stock, (b) an entity, fifty percent (50%) or more of the
total value or voting power of which is owned, directly or indirectly, by the
Company, (c) a person, or more than one person acting as a group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company, or (d) an entity, at least
fifty percent (50%) of the total value or voting power of which is owed,
directly or indirectly, by a person described in clause (c) hereof.

Notwithstanding any of the foregoing, a “change in control” shall not be deemed
to occur solely by reason of the conversion of the Company’s debtholders, as of
June 2, 2010 into equityholders.

“Company Affiliate” means any entity controlled by, in control of, or under
common control with, the Company.

 

16



--------------------------------------------------------------------------------

“Competitive Enterprise” means national, terrestrial radio broadcasting
companies.

“Confidential Information” means all non-public information concerning trade
secrets, know-how, software, developments, inventions, processes, technology,
designs, financial data, strategic business plans or any proprietary or
confidential information, documents or materials in any form or media, including
any of the foregoing relating to research, operations, finances, current and
proposed products and services, vendors, customers, advertising and marketing,
and other non-public, proprietary, and confidential information of the Company
or the Company Affiliates. Notwithstanding anything to the contrary contained
herein, the general skills, knowledge and experience gained during the
Executive’s employment with the Company, information publicly available or
generally known within the industry or trade in which the Company competes and
information or knowledge possessed by the Executive prior to his employment by
the Company, shall not be considered Confidential Information.

“Customer” means any person, firm, corporation or other entity whatsoever to
whom the Company or its subsidiaries provided services or sold any products to
the Company and its subsidiaries, provided services or sold any products to
within a twelve (12) month period on, before or after Executive’s Date of
Termination.

“Date of Termination” means (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 8(a)(ii)(A), thirty (30) days after Notice of Termination,
provided that the Executive shall not have returned to the performance of the
Executive’s duties on a full-time basis during such thirty (30)-day period;
(iii) if the Executive’s employment is terminated by the Company pursuant to
Section 8(a)(ii)(B) or by the Executive pursuant to Section 8(a)(iii), the date
specified in the Notice of Termination (provided, such date shall be at least
             days prior the Date of Termination in the event Executive
terminates [his/her] employment with the Company and its subsidiaries without
Good Reason); or (iv) if the Executive’s employment is terminated during the
Employment Period other than pursuant to Section 8(a), the date on which Notice
of Termination is given.

“Fair Market Value” means (a) while the Shares are readily traded on an
established national or regional securities exchange, the closing transaction
price of such a Share as reported by the principal exchange on which such Shares
are traded on the date as of which such value is being determined or, if there
were no reported transaction for such date, the opening transaction price as
reported by exchange for the first trading date following the date by which such
value is being determined on the next preceding date for which a transaction was
reported, (b) if the Shares are not readily traded on an established national or
regional securities exchange, the average of the bid and ask prices for such a
Share on the date as of which such value is being determined, where quoted for
such Shares, or (c) if Fair Market Value cannot be determined under clause
(a) or clause (b) above, or if the Board determines in its sole discretion that
the Shares are too thinly traded for Fair Market Value to be determined pursuant
to clause (a) or clause (b), the value as determined by the Board, in its sole
discretion, on a good faith basis.

 

17



--------------------------------------------------------------------------------

“Good Reason” means, unless otherwise agreed to in writing by the Executive,
(i) any material diminution or adverse change in the Executive’s titles, duties
or authorities; (ii) reduction in the Executive’s Base Salary or Target Bonus;
(iii) a material adverse change in the Executive’s reporting responsibilities;
(iv) the assignment of duties inconsistent with the Executive’s position or
status with the Company as of the date hereof; (v) a relocation of the
Executive’s primary place of employment to a location more than twenty-five
(25) miles further from the Executive’s primary residence than the current
location of the Company’s offices as set forth in Section 4; (vi) any other
material breach of the terms of this Agreement or any other agreement by the
Company or any Company Affiliate; (vii) any purported termination of the
Executive’s employment by the Company that is not effected in accordance with
the applicable provisions of this Agreement; (viii) the failure of the Company
to obtain the assumption in writing of its obligations under this Agreement by
any successor to all or substantially all of the assets of the Company within
fifteen (15) days after a merger, consolidation, sale or similar transaction;
(ix) the delivery of a notice of Non-Renewal by the Company[; or (x) the
occurrence of a Change in Control]. In order to invoke a termination for Good
Reason pursuant to clauses (i) through (xi) hereof, (A) the Executive must
provide written notice within ninety (90) days of the occurrence of any event of
“Good Reason, “ (B) the Company must fail to cure such event within ten
(10) days of the giving of such notice and (C) the Executive must terminate
employment within thirty (30) days following the expiration of the Company’s
cure period, and in order to invoke a termination for Good Reason pursuant to
clause (xii) hereof, the Executive must provide the Company with written notice
of his/her intention to terminate his/her employment for Good Reason within
thirty (30) days following a Change in Control.

“Non-Compete Period” means the period commencing on the Effective Date and
ending on the Executive’s Date of Termination; provided, however, that in the
event the Company elects to impose the Extended Non-Compete Obligation in
accordance with the terms of Section 9(c) hereof, the Non-Compete Period will
extend through the date that is twelve (12) months following the Date of
Termination.

“Share” means the Company’s common shares, or any security issued by the Company
or any successor in exchange or in substitution therefore.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

 

CITADEL BROADCASTING CORPORATION By:    

  Name:   Title:   EXECUTIVE  

 

19



--------------------------------------------------------------------------------

EXHIBIT A

Reorganized Citadel’s calendar year EBITDA on a consolidated basis shall meet or
exceed the same year’s projected EBITDA on a consolidated basis (as set forth
below and incorporated herein), as adjusted to exclude the effects of
acquisitions and dispositions, to exclude restructuring or reorganization costs
related to any bankruptcy proceedings, and consistent with the accounting used
by the Company at the time the projections were prepared.

EBITDA Projections:

2010 - $[—] million

2011 - $[—] million

2012 - $[—] million

 

20



--------------------------------------------------------------------------------

EXHIBIT [B]

DEFINED BENEFIT SERP

 

1. Normal Retirement Benefit. Single life annuity payable at age 65 in an amount
equal to 4% of Final Average Earnings for each year of service with the Company
(maximum 25 years). Normal Retirement Benefit offset by the actuarial equivalent
of any retirement benefit funded by the Company (e.g., 401(k) matching
contributions).

 

2. Early Retirement Benefit. Benefit will commence at the earlier of (i) age 65
and (ii) the later of termination of employment and age 55, with an early
commencement reduction of 4% for each year benefit commences prior to age 65.

 

3. Form of Payment. Lump sum actuarial equivalent determined using reasonable
mortality tables and discount rate.

 

4. Vesting. Vests 10% of each year of service with the Company. Full vesting
upon separation from service due to death, disability, by the Company without
Cause or by the Executive for Good Reason.

 

5. Definitions.

 

  a. Service. Service will include all service with the Company and its
affiliates for all purposes under the Program.

 

  b. Final Average Earnings. Average base salary and bonus of five years
preceding Executive’s termination of employment or, if sooner, reaching age 65.

 

21



--------------------------------------------------------------------------------

EXHIBIT [B/C]

STOCK APPRECIATION RIGHTS AGREEMENT

PURSUANT TO THE

CITADEL BROADCASTING CORPORATION 2010 EQUITY INCENTIVE PLAN

 

* * * * *

 

Participant:                   Grant Date:               Base Price:   $        
Number of Shares subject to this SAR:        

 

* * * * *

 

THIS STOCK APPRECIATION RIGHTS AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Citadel Broadcasting
Corporation, a Delaware corporation (the “Company”), and the Participant
specified above, pursuant to the Citadel Broadcasting Corporation 2010 Equity
Incentive Plan (the “Plan”), which is administered by the Committee; and

WHEREAS, it has been determined under the Plan the Company will grant the stock
appreciation rights (“SAR”) provided for herein to the Participant;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1. Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the grant of the
SAR hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
The Participant hereby acknowledges receipt of a true copy of the Plan and that
the Participant has read the Plan carefully and fully understands its content.
In the event of any conflict between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall control.

2. Grant of SAR. The Company hereby grants to the Participant as of the Grant
Date a SAR on the number of Shares specified above. This SAR represents the
right, upon exercise, to receive a number of Shares with a Fair Market Value on
the date of exercise equal to the product of (i) the aggregate number of Shares
with respect to which this SAR is exercised and (ii) excess of (A) the Fair
Market Value of a Share as of the date of exercise over (B) the SAR Base Price
specified above.

 

22



--------------------------------------------------------------------------------

3. Vesting and Exercisability of SAR.

(a) Vesting. Except as otherwise provided in this Section 3, the SAR subject to
this grant shall vest as follows, provided that the Participant is then employed
by the Company and/or one of its Subsidiaries or Affiliates on each such vesting
date: (i) one-third (1/3) on the first anniversary of the Grant Date,
(ii) one-third (1/3) on the second anniversary of the Grant Date, and
(iii) one-third (1/3) on the third anniversary of the Grant Date. To the extent
that the SARs have become vested with respect to a percentage of the SARs
granted, the SARs may thereafter be exercised by the Participant, in whole or in
part, at any time or from time to time prior to the expiration of the SARs.

(b) Certain Terminations. Any unvested portion of this SAR shall immediately
become vested upon a Termination due to (i) the Participant’s death, (ii) the
Participant’s Disability, (iii) a Termination by the Company without Cause or
(iv) a Termination by the Participant for Good Reason.

(c) Change in Control. Any unvested portion of this SAR shall immediately become
vested upon a Change in Control; provided the Participant is continuously
employed by the Company or its Subsidiaries through such date.

(d) Expiration. Unless earlier terminated in accordance with the terms and
provisions of the Plan and/or this Agreement, this SAR shall expire and shall no
longer be exercisable after the expiration of ten (10) years from the Grant
Date.

 

4. Termination.

(a) Termination by Reason of Death or Disability. If a Participant’s Termination
is by reason of death or Disability, any portion of this SAR that is held by
such Participant that is vested and exercisable at the time of the Participant’s
Termination may be exercised by the Participant (or, in the case of death, by
the legal representative of the Participant’s estate) at any time within a one
(1)-year period from the date of such Termination, but in no event beyond the
expiration of the stated term of this SAR; provided, however, if the Participant
dies within such exercise period, all unexercised SARs held by such Participant
shall thereafter be exercisable, to the extent to which they were exercisable at
the time of death, for a period of one year from the date of such death, but in
no event beyond the expiration of the stated term of this SAR.

(b) Termination Other Than for Cause or by Reason of Death or Disability. If a
Participant’s Termination is for any reason other than for Cause, or due to the
Participant’s death or Disability, any portion of this SAR that is held by such
Participant that is vested and exercisable at the time of the Participant’s
Termination may be exercised by the Participant at any time within a period of
two (2) years from the date of such Termination, but in no event beyond the
expiration of the stated term of this SAR.

 

23



--------------------------------------------------------------------------------

(c) Termination for Cause. If a Participant’s Termination is for Cause any
portion of this SAR, whether vested or unvested, that is held by such
Participant shall thereupon terminate and expire as of the date of such
Termination.

(d) Unvested SARs. Subject to Section 3(b), any portion of this SAR that is not
vested as of the date of a Participant’s Termination for any reason shall
terminate and expire as of the date of such Termination.

5. Dividends and Other Distributions. If the Company makes a distribution (by
dividend or otherwise) then, to reflect such distribution, the Participant shall
be entitled to receive such distribution with respect to each Share covered by a
SAR as follows: (i) the Company shall pay such distribution on the vested
portion of the SARs at the time of such distribution and (ii) the Company shall
accrue such distributions on the unvested portion of the SARs and pay such
distributions in connection with, and at the time of, the vesting of such
unvested portion of the SAR.

6. Method of Exercise and Payment. Subject to Section 15.8 of the Plan, this SAR
shall be exercised by the Participant by delivering to the Company or its
designated agent on any business day a written notice, in such manner and form
as may be required by the Company, specifying the number of Shares subject to
this SAR the Participant then desires to exercise (the “Exercise Notice”).

7. Forfeiture. In the event the Company determines that the Participant has
materially violated any of the provisions set forth in Section 8 hereto, and has
failed to cure such violation within fifteen (15) days of written notice that is
given within thirty (30) days of the Company becoming aware of such violation,
unless otherwise determined by the Company, any outstanding portion of this SAR,
whether vested or unvested, shall immediately be terminated and forfeited for no
consideration.

8. Restrictive Covenants. As a condition to the receipt of the SARs and/or
exercise of the SARs, the Participant agrees as follows:

(a) Confidentiality, Non-Disclosure and Non-Competition Agreement. The Company
and the Participant acknowledge and agree that during the Participant’s
employment with the Company, the Participant will have access to and may assist
in developing Confidential Information and will occupy a position of trust and
confidence with respect to the affairs and business of the Company and its
Affiliates. The Participant agrees that the obligations set forth in this
Section 8 are necessary to preserve the confidential and proprietary nature of
Confidential Information and to protect the Company and its Affiliates against
harmful solicitation of employees and customers, harmful competition and other
actions by the Participant that would result in serious adverse consequences for
the Company and its Affiliates. For purposes of this Agreement, “Confidential
Information” means all non-public information concerning trade secrets,
know-how, software, developments, inventions, processes, technology, designs,
financial data, strategic business plans or any proprietary or confidential
information, documents or materials in any form or media, including any of the
foregoing relating to research, operations, finances, current and proposed
products and services, vendors, customers, advertising and marketing, and other
non-public, proprietary, and confidential information of the Company or its
Affiliates. Notwithstanding anything to the contrary contained herein, the
general skills, knowledge and experience gained during the Participant’s
employment with the Company, information publicly available or generally known
within the industry or trade in which the Company competes and information or
knowledge possessed by the Participant prior to his/her employment by the
Company, shall not be considered Confidential Information.

 

24



--------------------------------------------------------------------------------

(b) Non-Disclosure. During and after the Participant’s employment with the
Company, the Participant will not use, disclose, copy or transfer any
Confidential Information other than as authorized in writing by the Company or
within the scope of the Participant’s duties with the Company as determined
reasonably and in good faith by the Participant. Anything herein to the contrary
notwithstanding, the provisions of this Section 8(b) shall not apply (i) when
disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Participant to disclose or make accessible
any information; provided that prior to any such disclosure the Participant
shall provide the Company with reasonable notice of the requirements to disclose
and an opportunity to object to such disclosure and the Participant shall
cooperate with the Company in filing such objection; or (ii) as to information
that becomes generally known to the public or within the relevant trade or
industry other than due to the Participant’s violation of this Section 8(b).

(c) Materials. The Participant will use Confidential Information only for normal
and customary use in the Company’s business, as determined reasonably and in
good faith by the Company. The Participant will return to the Company all
Confidential Information and copies thereof and all other property of the
Company or any of its Affiliate at any time upon the request of the Company and
in any event immediately after termination of Participant’s employment. The
Participant agrees to identify and return to the Company any copies of any
Confidential Information after the Participant ceases to be employed by the
Company. Anything to the contrary notwithstanding, nothing in this Section 8
shall prevent the Participant from retaining a home computer (provided all
Confidential Information has been removed), papers and other materials of a
personal nature, including diaries, calendars and Rolodexes, information
relating to his/her compensation or relating to reimbursement of expenses,
information that may be needed for tax purposes, and copies of plans, programs
and agreements relating to his/her employment.

(d) Conflicting Obligations and Rights. The Participant agrees to inform the
Company of any apparent conflicts between the Participant’s work for the Company
and any obligations the Participant may have to preserve the confidentiality of
another’s proprietary information or related materials before using the same on
the Company’s behalf. The Company shall receive such disclosures in confidence
and consistent with the objectives of avoiding any conflict of obligations and
rights or the appearance of any conflict of interest.

 

25



--------------------------------------------------------------------------------

(e) Enforcement. The Participant acknowledges that in the event of any breach or
threatened breach of this Section 8, the business interests of the Company and
its Affiliates will be irreparably injured, the full extent of the damages to
the Company and its Affiliates will be impossible to ascertain, monetary damages
will not be an adequate remedy for the Company and its Affiliates, and the
Company will be entitled to enforce this Agreement by a temporary, preliminary
and/or permanent injunction or other equitable relief, without the necessity of
posting bond or security, which the Participant expressly waives. The
Participant understands that the Company may waive some of the requirements
expressed in this Agreement, but that such a waiver to be effective must be made
in writing and should not in any way be deemed a waiver of the Company’s right
to enforce any other requirements or provisions of this Agreement. The
Participant agrees that each of the Participant’s obligations specified in this
Agreement is a separate and independent covenant and that the unenforceability
of any of them shall not preclude the enforcement of any other covenants in this
Agreement.

9. Non-transferability.

(a) Restriction on Transfers. Except as provided in Section (b) below, this SAR,
and any rights or interests therein, (i) shall not be sold, exchanged,
transferred, assigned or otherwise disposed of in any way at any time by the
Participant (or any beneficiary(ies) of the Participant), other than by
testamentary disposition by the Participant or by the laws of descent and
distribution, (ii) shall not be pledged or encumbered in any way at any time by
the Participant (or any beneficiary(ies) of the Participant) and (iii) shall not
be subject to execution, attachment or similar legal process. Any attempt to
sell, exchange, pledge, transfer, assign, encumber or otherwise dispose of this
SAR, or the levy of any execution, attachment or similar legal process upon this
SAR, contrary to the terms of this Agreement and/or the Plan, shall be null and
void and without legal force or effect.

(b) Permissible Transfers. During the Participant’s lifetime, the Participant
may, with the consent of the Committee, transfer without consideration all or
any portion of this SAR to one or more members of his/her Immediate Family, to a
trust established for the exclusive benefit of one or more members of his/her
Immediate Family, to a partnership in which all the partners are members of
his/her Immediate Family, or to a limited liability company in which all the
members are members of his/her Immediate Family.

(c) Company Rights. Notwithstanding anything herein to the contrary, the
Participant, and any permitted transferee, shall be subject to the Company’s
call rights and rights of first refusal set forth in Annex A.

10. Entire Agreement; Amendment. This Agreement, together with the Plan contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.

11. Acknowledgment of Employee. The award of this SAR does not entitle
Participant to any benefit other than that granted under this Agreement. Any
benefits granted under this Agreement are not part of the Participant’s ordinary
salary, and shall not be considered as part of such salary in the event of
severance, redundancy or resignation.

 

26



--------------------------------------------------------------------------------

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to the
principles of conflict of laws thereof.

13. Withholding of Tax.

(a) General. As a condition to the distribution of Shares to the Participant,
the Participant shall be required to pay in cash, or to make other arrangements
satisfactory to the Company (including, without limitation, authorizing
withholding from payroll and any other amounts payable to the Participant), an
amount sufficient to satisfy any federal, provincial, state, local and foreign
taxes of any kind (including, but not limited to, the Participant’s FICA and SDI
obligations) which the Company, in its sole discretion, deems necessary to
comply with the Code and/or any other applicable law, rule or regulation with
respect to the SAR. Unless the tax withholding obligations of the Company are
satisfied, the Company shall have no obligation to issue a certificate or
book-entry transfer for such Shares.

(b) Shares Not Publicly Traded. Notwithstanding anything to the contrary in
Section 13(a), in the event the Shares are not listed for trading on an
established securities exchange on the date the SARs are required to be settled
then the Company shall, at the request of the Participant, deduct or withhold
Shares having a Fair Market Value equal to the minimum amount required to be
withheld to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to comply with the
Code and/or any other applicable law, rule or regulation with respect to this
SAR.

14. No Right to Employment. Any questions as to whether and when there has been
a termination of such employment and the cause of such termination shall be
determined in the sole discretion of the Committee. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company to terminate
the Participant’s employment or service at any time, for any reason and with or
without cause.

15. Notices. Any Exercise Notice or other notice which may be required or
permitted under this Agreement shall be in writing, and shall be delivered in
person or via facsimile transmission, overnight courier service or certified
mail, return receipt requested, postage prepaid, properly addressed as follows:

(a) If such notice is to the Company, to the attention of the General Counsel of
the Company or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.

(b) If such notice is to the Participant, at his/her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.

 

27



--------------------------------------------------------------------------------

16. Compliance with Laws. The issuance of this SAR (and the Shares upon exercise
of this SAR) pursuant to this Agreement shall be subject to, and shall comply
with, any applicable requirements of any foreign and U.S. federal and state
securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act of 1933, as amended, the 1934 Act and in each
case any respective rules and regulations promulgated thereunder) and any other
law or regulation applicable thereto. The Company shall not be obligated to
issue this SAR or any of the Shares pursuant to this Agreement if any such
issuance would violate any such requirements.

17. Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as provided by Section 9
hereof) any part of this Agreement without the prior express written consent of
the Company.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

19. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

20. Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

21. Severability. The invalidity or unenforceability of any provisions of this
Agreement, including, without limitation Section 8, in any jurisdiction shall
not affect the validity, legality or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality or enforceability of
any provision of this Agreement in any other jurisdiction, it being intended
that all rights and obligations of the parties hereunder shall be enforceable to
the fullest extent permitted by law.

22. Definitions. Any capitalized term not defined in this Agreement shall have
the same meaning as is ascribed thereto in the Plan.

 

[Remainder of Page Intentionally Left Blank]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

CITADEL BROADCASTING CORPORATION By:    

Name:    

Title:    

  PARTICIPANT       Name:    

Social Security Number:    

 

29



--------------------------------------------------------------------------------

EXHIBIT [C/D]

GENERAL RELEASE

I,                             , in consideration of and subject to the
performance by Citadel Broadcasting Corporation (together with its subsidiaries,
the “Company”), of its obligations under Section 9 of the Employment Agreement,
dated as of June 3, 2010 (the “Agreement”), do hereby release and forever
discharge as of the date hereof the Company and its respective affiliates and
subsidiaries and all present, former and future directors, officers, agents,
representatives, employees, successors and assigns of the Company and/or its
respective affiliates and subsidiaries and direct or indirect owners
(collectively, the “Released Parties”) to the extent provided herein (this
“General Release”). Terms used herein but not otherwise defined shall have the
meanings given to them in the Agreement.

 

1. I understand that any payments or benefits paid or granted to me under
Section 9 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in Section 9 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter or breach this General Release. Such payments and benefits will not be
considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
affiliates.

 

2. Except as provided in paragraph 4 below and except for the provisions of the
Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company and/or any of the Released Parties
which I, my spouse, or any of my heirs, executors, administrators or assigns,
ever had, now have, or hereafter may have, by reason of any matter, cause, or
thing whatsoever, from the beginning of my initial dealings with the Company to
the date of this General Release, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
my employment relationship with Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship
(including, but not limited to, any allegation, claim or violation, arising
under: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

 

30



--------------------------------------------------------------------------------

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, and any form
of injunctive relief. Notwithstanding the foregoing, I acknowledge that I am not
waiving and am not being required to waive any right that cannot be waived under
law, including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.

 

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event that I should
bring a Claim seeking damages against the Company, or in the event that I should
seek to recover against the Company in any Claim brought by a governmental
agency on my behalf, this General Release shall serve as a complete defense to
such Claims to the maximum extent permitted by law. I further agree that I am
not aware of any pending claim, or of any facts that could give rise to a claim,
of the type described in paragraph 2 as of the execution of this General
Release.

 

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

8. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement on or after the
termination of my employment.

 

31



--------------------------------------------------------------------------------

9. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel that I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone. The Company agrees to disclose any such information only to any
tax, legal or other counsel of the Company as required by law.

 

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), or any
other self-regulatory organization or governmental entity.

 

11. I hereby acknowledge that Sections 7, 9, 11, 12, 13, 14, 15, 16, 17, 18, 20,
21, 22, 24, and 25 of the Agreement shall survive my execution of this General
Release.

 

12. I represent that I am not aware of any Claim by me, and I acknowledge that I
may hereafter discover Claims or facts in addition to or different than those
which I now know or believe to exist with respect to the subject matter of the
release set forth in paragraph 2 above and which, if known or suspected at the
time of entering into this General Release, may have materially affected this
General Release and my decision to enter into it.

 

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

 

14. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  (i) I HAVE READ IT CAREFULLY;

  (ii) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED, THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990, AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

32



--------------------------------------------------------------------------------

  (iii) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

  (iv) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

  (v) I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE
NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

  (vi) I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

  (vii) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

  (viii) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

 

 

SIGNED:         DATE:    

 

33